DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       JESSE BANKS, JR.,

                            Appellant,

                                v.

                      STATE OF FLORIDA,

                            Appellee.


                         No. 2D20-2026



                       September 15, 2021

Appeal from the Circuit Court for Polk County; Donald G. Jacobsen
and Wayne M. Durden, Judges.

Howard L. Dimmig, II, Public Defender, and Deana K. Marshall,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Jonathan P.
Hurley, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.
                 __________________________

Opinion subject to revision prior to official publication.




                            2